

	

		II

		109th CONGRESS

		1st Session

		S. 314

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To protect consumers, creditors, workers, pensioners,

		  shareholders, and small businesses, by reforming the rules governing venue in

		  bankruptcy cases to combat forum shopping by corporate

		  debtors.

	

	

		1.Short titleThis Act may be cited as the

			 Fairness in Bankruptcy Litigation Act

			 of 2005.

		2.Venue in bankruptcy

			 casesSection 1408 of title

			 28, United States Code, is amended—

			(1)by inserting

			 (a) before Except;

			(2)in paragraph (1),

			 by striking or at the end; and

			(3)by striking

			 paragraph (2) and inserting the following:

				

					(2)in which a case

				under title 11 concerning the controlling corporation is pending, if—

						(A)the debtor is

				controlled by another corporation;

						(B)within the 730

				days before the date of the debtor's filing under title 11, the financial

				statements of the debtor have been consolidated with those of the controlling

				corporation in 1 or more reports filed under section 13 or 15(d) of the

				Securities Exchange Act of 1934; and

						(C)the controlling

				corporation is a debtor in a proceeding under title 11; or

						(3)in which a case

				under title 11 concerning the controlling corporation is pending, if—

						(A)the debtor is a

				corporation other than a corporation described in paragraph (2);

						(B)the debtor has

				been controlled by another corporation for not less than 365 days before the

				date of the filing of the debtor's petition under title 11; and

						(C)the controlling

				corporation is a debtor in a proceeding under title 11.

						(b)For purposes of

				subsection (a)—

						(1)if the debtor is

				a corporation, the domicile and residence of the debtor are located where the

				debtor's principal place of business is located; and

						(2)the term

				control has the meaning given that term in section 2 of the Bank

				Holding Company Act of 1956 (12 U.S.C. 1841).

						.

			3.Cure or waiver

			 of defectsSection 1406(c) of

			 title 28, United States Code, is amended to read as follows:

			

				(c)As used in this

				section—

					(1)the term

				district court—

						(A)includes the

				District Court of Guam, the District Court of the Northern Mariana Islands, and

				the District Court of the Virgin Islands; and

						(B)with regard to

				cases pending before a bankruptcy court, includes a bankruptcy court;

				and

						(2)the term

				district includes the territorial jurisdiction of each district

				court.

					.

		

